Citation Nr: 1727470	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury.

2.  Entitlement to service connection for a respiratory disability, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to June 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

When the Veteran's claims were last before the Board in April 2016, the Board remanded the issues of entitlement to service connection for tinnitus, residuals of a cold weather injury, sinusitis, and a respiratory disability to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2016 rating decision, the AOJ granted service connection for tinnitus with an evaluation of 10 percent effective August 10, 2009.  Therefore, this claim is no longer before the Board and will not be addressed in this decision.

The issues of entitlement to service connection for residuals of a cold weather injury and a respiratory disability, to include sinusitis and allergic rhinitis are addressed in the decision below.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The competent and probative evidence fails to demonstrate that residuals of a cold weather injury are related to active service or any incident therein.

2.  The competent and probative evidence fails to demonstrate that a respiratory disability, to include sinusitis and allergic rhinitis is related to active service or any incident therein.


CONCLUSIONS OF LAW

1.  Residuals of a cold weather injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  A respiratory disability, to include sinusitis and allergic rhinitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was afforded VA examinations in November 2010 in regards to her claimed cold weather residuals and in August 2011 in regards to her claimed respiratory conditions.  In an April 2016 Board remand, the Board deemed the November 2010 and August 2011 examinations inadequate.  Subsequently, the AOJ obtained additional VA addendum opinions in 2016 for the disabilities at issue in this case. The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Residuals of Cold Weather Injury

The Veteran's service treatment records (STRs) show that the Veteran had pes planus upon entry.  STRs indicate that while in service in February 1994, the Veteran complained of pain in both feet.  The examiner's assessment was over-exposure to cold.  The Veteran's separation examination showed that the Veteran had mild asymptomatic pes planus, but no residuals of over-exposure to cold.

The Veteran was afforded a VA examination in November 2010.  The examiner noted that the Veteran stated she worked as a petroleum specialist in the military and was exposed to cold weather on a firing range.  The Veteran denied any amputation or tissue loss.  She reported that her feet were cold at times, but denied Raynaud's, paresthesia, numbness, or pain.  The VA examiner noted no residuals on examination.

VA treatment records dated in May 2013 indicated the Veteran was seen in podiatry for complaints of gout in the left foot.  VA treatment records do not indicate the Veteran was seen prior to this date with complaints related to residuals of cold weather injury or frostbite of the feet.

In April 2016 the Board remanded the Veteran's claim to obtain an addendum opinion as the November 2010 VA examiner did not have the claims file to review.  A VA addendum opinion was obtained in July 2016, subsequent to the April 2016 Board remand.  The examiner opined that it is less likely than not (less than 50% probability) that the Veteran's multiple foot diagnoses are a result of a cold weather exposure event during active duty service.  The examiner noted that the Veteran's pes planus preexisted active duty service.  The examiner noted that the conglomerations of current foot musculoskeletal findings are commonly associated with a pes planus condition.  The examiner further opined that there is no objective evidence on current examinations of any of the non-musculoskeletal finding that would support a claim of chronic residuals of a cold injury, including but not limited to Raynaud's, skin, nails, scarring, and compromised vascular supply.

The Veteran's STRs indicated a complaint of foot pain in service and an assessment of over-exposure to cold.  However, there was no follow up treatment for residuals of a cold weather injury during service or after service.  In fact, the record contains no evidence that the Veteran has any residuals of a cold weather injury.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The VA medical opinions cumulatively constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as the cumulative opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Veteran competently and credibly described having foot pain.  The Board has considered the Veteran's opinion, however, as a lay person, the Veteran does not have the training or expertise in medical matters and the Board finds that the question of whether the Veteran's foot pain is a residual of a cold weather injury, or whether she in fact has any residuals of inservice cold exposure involves medical determinations that are complex.  Therefore, the Board finds that the VA medical opinions are more probative regarding the existence of cold weather residuals and regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence of residuals of cold injury that were incurred in service.

Respiratory Disability to include Sinusitis and Allergic Rhinitis

The Veteran's STRs do not show that she was treated for a respiratory disability while on active duty.  The STRs do not indicate complaint, treatment or diagnosis of a chronic respiratory disorder, sinusitis or allergic rhinitis.  The Veteran's separation report of medical history did not indicate sinusitis, asthma, shortness of breath, chronic cough, ear, nose, or throat trouble.  The Veteran's separation examination dated in February 1994 is silent for complaints or diagnosis of a respiratory disorder, sinusitis or allergic rhinitis.

Medical records from the Social Security Administration indicated a diagnosis of sinusitis beginning in 2007.

Private treatment records from Dr. Glymph dated 2007-2009 indicated that the Veteran had a diagnosis of acute sinusitis and extrinsic asthma, with acute exacerbation.  A private treatment record dated October 9, 2007 indicated the Veteran had a recurrent problem with rather severe upper and lower respiratory allergies including sinusitis, labyrinthitis, and asthmatic bronchitis.  

In April 2010, the Veteran was seen at the Montgomery VA Medical Center emergency room with complaints of dizziness, sinus drainage, and headaches.  The Veteran was diagnosed with sinusitis.

VA treatment records dated March 2010 to August 2016 do not indicate complaints or treatment for a respiratory disorder, to include sinusitis.

The Veteran was afforded a VA examination in August 2011.  The examiner diagnosed the Veteran with chronic rhinitis.  Upon physical examination of the nose and sinus, the examiner noted prominent turbinates without drainage or oscillation.  There were no polyps.  There was no significant narrowing of the nasal passages.  The examiner noted mild tenderness over the maxillary sinus areas.  There was no cervical adenopathy.

In April 2016 the case was remanded to obtain an additional opinion as the August 2011 VA examiner made no mention in the report of the Veteran's post-service private treatment for asthmatic bronchitis and rhinitis.  A VA addendum opinion was obtained in June 2016.  The examiner opined that it is less likely than not that the Veteran's allergic rhinitis which is a disease with a clear and specific etiology is related to service in Southwest Asia; and that there is no medical evidence to suggest that the Veteran's exposure in Southwest Asia during the 1990's caused the Veteran's allergic rhinitis, post-nasal dip, or recurrent sinusitis.   In an August 2016 opinion, the examiner opined that the Veteran's respiratory condition is less likely as not incurred in or caused during treatment for laryngitis in service.  Parenthetically, the Board notes that service connection has been established for laryngitis.

A VA addendum opinion was obtained in September 2016.  The examiner opined that it is less likely than not (less than 50% probability) that the Veteran's claimed allergic rhinitis/chronic sinusitis, to include her report of experiencing symptoms of nasal congestion and watery eyes during active duty service in Southwest Asia, was related to and/or aggravated by military service and/or deployment to the Southwest Asia Theater, Saudi Arabia.  The examiner noted that although the Veteran asserted that she began to experience symptoms of rhinitis and allergies during active duty in Southwest Asia, the STRs were negative for any objective, medically-based, clinical evidence related to allergic rhinitis and/or chronic sinusitis related to an undiagnosed illness and/or conditions associated with, diagnosed and/or treated during and/or after deployment into the Southwest Theater.  The examiner noted evidence in November 1990 in which the Veteran presented with cold-like symptoms to include headache, chest pain, laryngitis, slight wheezing on expiration and coughing for three days; however, the examiner described these symptoms as acute, transient, and self-limiting.  She noted that the Veteran's February 1994 separation examination was negative for complaints, diagnosis, treatment, injury or events related to chronic and/or continued symptoms related to allergic rhinitis and/or chronic sinusitis.  The examiner further opined that it is less likely than not that any currently present respiratory disorders, to include allergic rhinitis, is etiologically related to service.  The examiner noted that private clinical records show that the Veteran received regular treatment for asthmatic bronchitis and rhinitis from 2007 to 2009, but found that current military, allergy, respiratory, and otolaryngology literature lacked sufficient objective, medically-based clinical evidence to support a nexus between upper respiratory and allergic symptomatology developing 13 years after deployment to Southwest Asia. 

The Board notes that the Veteran's STRs do not reflect any complaints, findings, treatment, or diagnosis of a chronic respiratory disorder, to include sinusitis and allergic rhinitis.  However, to the extent that the Veteran is competent to report that she experienced nasal congestion and watery eyes during her deployment, the Board finds that her lay statements in this regard were carefully considered by the most recent VA examiner in September 2016.  Based on the examiner's review of the record as well as relevant literature she concluded with extensive rationale that there is no medical basis to relate any of the Veteran's current respiratory disorders to her military service and any reported symptomatology experienced therein.  Since the Board's resolution of the causation question in this case requires reliance, in part, on the medical evidence in this case, the Board finds that the VA medical opinions cumulatively constitute the most probative evidence of record.  The examiners, and especially the September 2016 examiner, were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value particularly to the 2016 VA opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Veteran competently and credibly described her respiratory symptoms.  The Board has considered the Veteran's opinion that the symptoms she experienced in service were the onset of her current respiratory disabilities; however, as a lay person, the Veteran does not have the training or expertise in medical matters, and the causation issue in this case involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent, credible and probative evidence linking a current respiratory disability to the Veteran's service.

Accordingly, service connection for a respiratory disability, to include sinusitis and allergic rhinitis is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.


ORDER

Service connection for residuals of a cold weather injury is denied.

Service connection for a respiratory disability, to include sinusitis and allergic rhinitis, is denied.

 


S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


